Citation Nr: 1129860	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-01 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran was scheduled to appear at a hearing before the Board at the RO in March 2008.  The Veteran failed to report for the hearing and did not submit a request for postponement.  His request for a hearing is therefore deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).  

In October 2010, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2010, the Board remanded the claim on appeal to allow for the procurement of pertinent VA treatment records and the scheduling of a VA examination.  Although the evidentiary development ordered by the Board was completed, there is no indication that the claim was readjudicated by the originating agency.  Neither the Veteran nor his representative have provided a waiver of initial Agency of Original Jurisdiction (AOJ) consideration of the new VA medical records and December 2010 VA examination report associated with the claims folder.  The Veteran has a right to have the evidence considered by the AOJ.  38 C.F.R. § 20.1304(c) (2010).  Thus, the claim must again be remanded to allow for readjudication by the AOJ.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim on appeal with consideration of all evidence of record, including the VA treatment records and December 2010 VA examination report added to the record since the Board's previous remand.  If the benefit sought is not fully granted, provide the Veteran and his representative a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


